PER CURIAM:
In this judicial disciplinary action, respondent, a former Jamestown municipal judge, admits he committed acts of misconduct while in office in violation of the Code of Judicial Conduct contained in Rule 501, SCACR. He consents to a public reprimand.
The Judicial Standards Commission received a complaint from the manager of a retail business advising them respondent was regularly meeting a woman in the business’s parking lot and engaging in sexual activity in his car. As a result of this information, agents of the South Carolina Law Enforce*195ment Division conducted an investigation and observed respondent engaging in sexual activities in the parking lot. The license plate on the vehicle driven by respondent read “Summary Court 8N.” Respondent was arrested and charged with indecent exposure.
Respondent violated Canons 1 and 2(A) of the Code of Judicial Conduct by wilfully failing to comply with the law and by failing to observe high standards of conduct in order to preserve the integrity of the judiciary. Public confidence in the judiciary is eroded by improper conduct like that displayed by respondent.
Because respondent has resigned from office during the pendency of this matter, the most severe sanction we can impose in this judicial disciplinary proceeding is a public reprimand. Accordingly, we accept respondent’s admission and publicly reprimand him for his misconduct.
PUBLIC REPRIMAND.